                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )      Cause No. 1:17-cr-0208-TWP-MPB
                                              )
JORDAN HEDRICK,                               )                              - 01
                                              )
                      Defendant.              )



                           REPORT AND RECOMMENDATION

       On August 14, 2019, the Court held a hearing on the Petition for Warrant or Summons

for Offender Under Supervision filed on July 26, 2019. Defendant Hedrick appeared in person

with his appointed counsel William Dazey. The government appeared by Peter Blackett,

Assistant United States Attorney. U. S. Parole and Probation appeared by Officer Felecia

Wagner.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.      The Court advised Defendant Hedrick of his rights and provided him with a copy

of the petition. Defendant Hedrick orally waived his right to a preliminary hearing.

       2.      After being placed under oath, Defendant Hedrick admitted violation numbers 1,

and 2. [Docket No. 29.]

       3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
       Violation
       Number          Nature of Noncompliance


            1          “You shall not use or possess any controlled substances prohibited by
                       applicable state or federal law, unless authorized to do so by a valid
                       prescription from a licensed practitioner.”

                       Mr. Hedrick tested positive for marijuana on January 29, 2019, and tested
                       positive for synthetic marijuana on June 22, 2019.

            2          “You shall reside at the residential reentry center for a term of up to
                       180 days. You shall abide by the rules and regulations of the facility.”

                       The offender has been cited for 22 incident reports, and has been out of
                       place from the facility on at least 4 separate occasions, all in violation of
                       the reentry center's rules.

       4.       The parties stipulated that:

                (a)    The highest grade of violation is a Grade C violation.

                (b)    Defendant’s criminal history category is III.

                (c)    The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 5 to 11 months’ imprisonment.

       5.       The parties jointly recommended a sentence of ten (10) months with no

supervised release to follow.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of ten (10) months with no supervised release to

follow. The Defendant is to be taken into custody immediately pending the District Judge’s

action on this Report and Recommendation.




                                                  2
       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.


       Date: 8/16/2019                     _______________________________
                                            Tim A. Baker
                                            United States Magistrate Judge
                                            Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                               3
